[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Vega, Slip Opinion No. 2018-Ohio-4002.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2018-OHIO-4002
               THE STATE OF OHIO, APPELLANT, v. VEGA, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Vega, Slip Opinion No. 2018-Ohio-4002.]
Criminal law—Fourth Amendment—Police officer had probable cause to search
        car from which strong odor of marijuana emanated—After finding
        marijuana and other drug paraphernalia in car, police officer had probable
        cause to open sealed envelopes found in the car, based on his reasonable
        belief that they could contain marijuana.
     (No. 2017-0618—Submitted June 12, 2018—Decided October 3, 2018.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 104058, 2017-Ohio-651.
                                     _______________
        O’DONNELL, J.
        {¶ 1} The state of Ohio appeals from a judgment of the Eighth District Court
of Appeals that affirmed the trial court’s suppression of 150 individually wrapped
pieces of marijuana infused candy contained in two sealed Priority Mail envelopes
located inside an open box on the back seat of Edwin Vega’s car during a traffic
                             SUPREME COURT OF OHIO




stop. The issues presented on this appeal concern the legality of the search of the
sealed envelopes located in Vega’s vehicle and the duration of the traffic stop.
                          Facts and Procedural History
       {¶ 2} On March 28, 2015, Officer Jeffrey Madej, of the Cleveland State
University Police Department, observed Vega turn left at a red light at E. 18th Street
and Euclid Avenue in Cleveland. He initiated a traffic stop, and while approaching
the car, he smelled a strong odor of marijuana coming from the vehicle. He asked
Vega to exit the vehicle because he intended to search it based on the strong smell.
       {¶ 3} During the search, Madej recovered three cell phones, several raw
buds of marijuana, a small amount of what Madej called “shake weed,” and an open
package of fruit flavored SweetStone candy in the console. He also found several
cases of rolling papers, aerosol canisters containing an odor masking agent, and a
partially opened U.S. Postal Service box containing two sealed Priority Mail
envelopes. Madej felt the packages and believed that they contained individually
packaged drugs. Vega told him that they contained stickers, but Madej did not
believe the contents felt like stickers and wanted to open them, but Vega refused to
consent.
       {¶ 4} Madej contacted his supervisor and other officers in an attempt to
determine whether he had probable cause to open the envelopes and to secure a
drug-detecting dog but he could not do so. He then wrote Vega tickets for making
an illegal turn and possessing marijuana. After explaining the tickets to Vega,
Madej decided to open the sealed envelopes based on the odor of marijuana coming
from the car and the discovery of three cell phones, the aerosol canisters, the large
quantity of rolling papers, the marijuana buds, and the shake weed.
       {¶ 5} Madej opened one of the envelopes and found three large Ziplock
clear bags containing 75 packages that indicated that they contained marijuana
infused candy. Madej realized that the packaging was the same as the packaging
of the candy he had seen in the center console and that it also was marijuana infused.




                                          2
                                January Term, 2018




He then arrested Vega for drug trafficking. The arrest occurred one hour and 12
minutes after the initial traffic stop. Later testing confirmed the candy contained
marijuana. The second sealed envelope was later opened and also contained 75
packages of marijuana infused candy.
       {¶ 6} On September 9, 2015, a grand jury indicted Vega for drug
trafficking, drug possession, and possession of criminal tools. Vega moved to
suppress the marijuana candy found in the mail envelopes, arguing a lack of
probable cause to open the envelopes and a violation of his constitutional rights
based on the duration of the stop.
       {¶ 7} On January 25, 2016, the trial court granted Vega’s motion to
suppress the marijuana candy recovered from the envelopes, holding that the smell
of marijuana coming from the vehicle did not provide probable cause to open the
envelopes because Madej agreed at trial that they did not smell like marijuana. The
court also held that the police had detained Vega for an unreasonable length of time.
       {¶ 8} A divided Eighth District Court of Appeals panel affirmed the trial
court’s judgment. The majority explained that the police had probable cause to
search Vega’s vehicle based on finding a small amount of marijuana and on the
smell of marijuana but that they did not have probable cause to open the envelopes,
because they did not smell of marijuana and the trial court did not believe that
Madej opened them with the belief that they contained marijuana. Lastly, the
majority concluded that Madej should have released Vega after issuing the
misdemeanor citations, since “the search of the car revealed no further
incriminating evidence.” 2017-Ohio-651, 79 N.E.3d 600, ¶ 14.
       {¶ 9} The dissenting jurist explained that the trial court’s ruling of probable
cause to search meant that Madej could open the envelopes because he reasonably
believed they could contain marijuana, and the delay in opening them was
immaterial because Madej had probable cause to open them.




                                         3
                             SUPREME COURT OF OHIO




       {¶ 10} The state appealed to this court, and we accepted the following
proposition of law:


               The Fourth Amendment’s prohibition against unreasonable
       searches and seizures is not violated when police extend a traffic
       stop based on probable cause that the vehicle contains contraband.
       Officers may extend the traffic stop and detain the driver for as long
       as necessary to reasonably complete the search of the vehicle and its
       packages and containers without a showing of individualized
       probable cause for each one. Rodriguez v. United States, [ ___ U.S.
       ___,] 135 S. Ct. 1609, 191 L. Ed. 2d 492 (2015) and United States v.
       Ross, 456 U.S. 798, [102 S. Ct. 2157,] 72 L. Ed. 2d 572 (1982)
       explained.


                              Positions of the Parties
       {¶ 11} The state urges that Madej lawfully opened the envelopes in Vega’s
car because he had probable cause to believe they contained marijuana. It further
justifies the extended traffic stop based on the probable cause to search the vehicle
and Madej’s reasonable efforts to obtain a canine unit to assist in the search.
       {¶ 12} Vega agrees that Madej had probable cause to search but Vega
asserts the police lacked probable cause to open the envelopes because they did not
smell like marijuana. He also claims the infused candy should be suppressed
because of the length of his detention.
                                Law and Analysis
                                Search and Seizure
       {¶ 13} In United States v. Ross, 456 U.S. 798, 102 S. Ct. 2157, 72 L. Ed. 2d
572 (1982), the court held that the automobile exception to the Fourth
Amendment’s warrant requirement permits the warrantless searches of containers




                                          4
                                 January Term, 2018




that could contain items for which officers have probable cause to search. In Ross,
the Supreme Court examined whether the search of a brown bag found in the trunk
of a vehicle was reasonable within the meaning of the Fourth Amendment. The
court held that “[i]f probable cause justifies the search of a lawfully stopped vehicle,
it justifies the search of every part of the vehicle and its contents that may conceal
the object of the search.” Id. at 825.
       {¶ 14} Nearly two decades later, the court revisited warrantless searches of
containers under the automobile exception. In Wyoming v. Houghton, during a
traffic stop, an officer observed a syringe in the driver’s shirt pocket, so he searched
the car and the purse of a passenger and found more drug paraphernalia in the purse.
526 U.S. 295, 119 S. Ct. 1297, 143 L. Ed. 2d 408 (1999). Although the Wyoming
Supreme Court suppressed the evidence, the United States Supreme Court reversed,
explaining that “neither Ross itself nor the historical evidence it relied upon admits
of a distinction among packages or containers based on ownership. When there is
probable cause to search for contraband in a car, it is reasonable for police officers
* * * to examine packages and containers without a showing of individualized
probable cause for each one.” Id. at 302.
       {¶ 15} This court has recognized that “the smell of marijuana, alone, by a
person qualified to recognize the odor, is sufficient to establish probable cause to
search a motor vehicle, pursuant to the automobile exception to the warrant
requirement.” State v. Moore, 90 Ohio St. 3d 47, 48, 734 N.E.2d 804 (2000).
       {¶ 16} In this case, Madej testified that he smelled a strong odor of
marijuana which could not be accounted for by the small amount of marijuana that
he found in the center console. He also found other indicia of trafficking, to wit,
three cell phones, odor masking agents, and cases of rolling papers. Based on the
probable cause to search and the holding in Ross, Madej lawfully opened the sealed
envelopes.




                                           5
                             SUPREME COURT OF OHIO




                              Extension of Traffic Stop
       {¶ 17} In Rodriguez v. United States, the United States Supreme Court held
that absent reasonable suspicion of criminal activity, the extension of a traffic stop
to allow a drug-detecting dog to sniff the vehicle violates the Fourth Amendment.
___ U.S. ___, 135 S. Ct. 1609, 191 L. Ed. 2d 492 (2015). When an officer has
reasonable suspicion of criminal activity, however, nothing in Rodriguez limits his
ability to prolong the stop for a reasonable time in order to conduct an investigation.
See id. at 1615 (“An officer, in other words, may conduct certain unrelated checks
during an otherwise lawful traffic stop * * * [but] he may not do so in a way that
prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify
detaining an individual”). We have held that a traffic stop may be prolonged if
there is “reasonable suspicion under the totality of the circumstances [to] justif[y]
the ongoing detention.” State v. Batchili, 113 Ohio St. 3d 403, 2007-Ohio-2204,
865 N.E.2d 1282, ¶ 22.
       {¶ 18} Vega claims that his detention became unlawful after he received the
traffic citations, because no reasonable suspicion existed to prolong the stop to
conduct further investigation. He ignores that probable cause existed to detain him
and open the envelopes based on the strong odor of marijuana coming from the car
and other evidence of trafficking. Even though Madej could not locate a canine
unit, the length of the detention was reasonable because probable cause existed to
search the vehicle and its contents. See Rodriguez and Batchili. And based on
Ross, Madej acted lawfully when he opened the envelopes because he had probable
cause to search the vehicle and he reasonably believed they could have contained
marijuana.
       {¶ 19} The length of the stop was extended based on probable cause to
believe that the vehicle contained contraband, and we therefore reject his claim of
unlawful detention.




                                          6
                               January Term, 2018




                                      Conclusion
       {¶ 20} After finding marijuana and other drug paraphernalia in Vega’s car,
Madej had probable cause to open the envelopes because it was reasonable to
believe that they could contain marijuana. Further, based on Rodriguez and
Batchili, Madej had the right to detain Vega for as long as reasonably necessary to
complete the search of the vehicle.
       {¶ 21} Accordingly, we reverse the judgment of the appellate court and
remand the matter to the trial court for further proceedings consistent with this
opinion.
                                                                Judgment reversed
                                                             and cause remanded.
       KENNEDY, FRENCH, FISCHER, DEWINE, and ZAYAS, JJ., concur.
       O’CONNOR, C.J., concurs in judgment only.
       MARILYN ZAYAS, J., of the First District Court of Appeals, sitting for
DEGENARO, J.
                              _________________
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellant.
       Henderson, Mokhtari & Weatherly and Justin M. Weatherly, for appellee.
                              _________________




                                          7